BISHOP, J.
This suit was originated in the county court of Harris county. Verdict was instructed for plaintiff in error and judgment rendered thereon. Defendant in error perfected appeal to the Court of Civil Appeals. Among its assignments of error filed in the county court, it assigned error on the action of the court in directing verdict, and in its brief presented this assignment in the Court of Civil Appeals. The assignment was sustained, and the judgment reversed and cause' remanded. 285 S. W. 699.
In its application for writ of error, plaintiff in error alleged that no assignment of error attacking the action of the county court was assigned in that court; that the Court of Civil Appeals held that the action of the cpunty court in directing verdict was fundamental error; and that this holding is in conflict with prior holdings of other Courts of Civil Appeals and the Supreme Court. As the record shows that the error for which the judgment was reversed was assigned in the county court, and included in the trah-seript on appeal, the question of fundamental error is not involved in the case, and the Court of Civil Appeals does not so hold.
The Supreme Court is without jurisdiction to review the decision of the Court of Civil Appeals, and we recommend that the writ of error granted herein be dismissed.
CURETON, C. J. Writ of error dismissed, as recommended by the Commission of Appeals.